Citation Nr: 0213528	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation of chronic low 
back pain with herniated disc L4-5, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran had active service from December 1974 to February 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision from the Department 
of Veterans Affairs (VA) Houston Regional Office (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim; the RO 
has obtained all available, relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's service connected chronic low back pain 
with herniated disc L4-5 is manifested by symptoms of severe 
pain and slight to moderate functional impairment as shown by 
slight weakness and moderate incoordination; the veteran has 
intermittent relief and pain is well controlled by the 
current pain medication regimen.

3.  His service-connected chronic low back pain with 
herniated disc L4-5 does not demonstrate persistent symptoms 
compatible with sciatic neuropathy with demonstrable muscle 
spasm, ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.

4.  The veteran is not unemployable due to the only service-
connected disability, chronic low back pain with herniated 
disc L4-5.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess 40 percent for 
disability of chronic low back pain with herniated disc L4-5 
have not been met.   38 U.S.C.A. § 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.3, 4.6-4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293. (2001).

2.  The criteria for entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  VCAA contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 
11-00.  Among other things, the new law imposes on VA 
expanded duties to assist and notify a claimant seeking VA 
benefits.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

The January 2000 Statement of the Case (SOC) advises the 
veteran of the rating criteria used to evaluate whether he is 
entitled to an increased evaluation for chronic low back pain 
with herniated disc L4-5 and total disability based on 
individual unemployability and explains the particulars of 
why the evidence fails to support a grant.  In addition, the 
RO advised the veteran of VCAA and VA's duty to assist, 
including the respective responsibilities of the parties in 
securing evidence in support of the claim, by letter dated in 
May 2000.  With respect to the duty to assist, the RO secured 
the veteran's VA treatment records and obtain relevant 
medical examinations.  The veteran has not indicated, and 
review of the record does not suggest, the existence of any 
outstanding Federal government record or any other records 
that could substantiate his claim.  For the foregoing 
reasons, the Board finds that the duty to assist and duty to 
notify provisions of VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of this case.  

The Board also notes that veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  Since 
the RO has also provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

B.  Legal Criteria

The veteran has been rated by the RO under 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293 (Intervertebral Disc Syndrome), 
which provides when the disability is moderate with recurring 
attacks a 20 percent rating is warranted.  A 40 percent 
rating is assigned when the disability is severe with 
recurring attacks with intermittent relief.  A rating of 60 
percent is warranted when the disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

TDIU may be assigned, where the schedular rating is less than 
total, when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability, such disability shall be ratable as 60 
percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2001).  Before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the veteran's service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age or nonservice-connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore, 1 Vet. App. at 358.  
The question in a total rating case based on individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Assignment of a TDIU rating 
requires that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Id. (citing 38 C.F.R. §§ 4.1, 4.15).

When the veteran has not met the percentage requirements set 
out in 38 C.F.R. § 4.16(a), a claim for TDIU presupposes that 
the rating for the [service-connected] condition is less than 
100 percent, and only asks for TDIU because of 'subjective' 
factors that the 'objective' rating does not consider.  
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  It is thus 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A finding of total 
disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2001).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
The provisions of 38 C.F.R. § 4.16(b) allow for 
extraschedular consideration of cases in which veterans who 
are unemployable due to service-connected disabilities do not 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

C.  Factual Background

The veteran underwent VA medical examination in February 
1997.  The medical history reflects that he sustained a low 
back injury when a bunk bed fell on his back.  He was treated 
with a body cast for about four weeks and was boarded out of 
the military for chronic low back pain.  He worked as a 
painter since leaving the military and exacerbations of his 
back pain have rendered him unable to work at times.  He 
reported that the pain is present day and night and he sleeps 
poorly.  He stated that when he sneezed or coughed, the pain 
increases and goes to his hips.  He described the pain as 
radiating down his legs bilaterally, the left more than the 
right.  He reported weakness in both lower extremities, but 
was unsure whether he is really weak or whether this is an 
aspect of severe pain.  He noted numbness of his foot; the 
pain radiates and his foot falls asleep.  An MRI (magnetic 
resonance imaging) showed a L4-5 protrusion with an annular 
tear and a right paracentral defect.  The back has been 
treated conservatively and has not improved.  The veteran 
indicated that he takes 2500 mg (milligrams) of ibuprofen a 
day.

The February 1997 physical examination revealed a well-
developed man in resting distress.  He was hunched over due 
to pain, and his gait was broad-based and cautious.  The 
veteran could not walk on his toes or heels.  Deep tendon 
reflexes were normal and no low back muscle spasm was 
present.  There was tenderness over both sciatic notches, the 
left more than the right.  Range of back motion showed 30 
degrees of flexion, 5 degrees of extension, 10 degrees of 
right and left flexion, and 20 degrees of right and left 
rotation.  The diagnosis was herniated disc at L4-5 with 
chronic low back pain (spinal disc condition; no herniation 
at L5-S1).  The examining physician commented that the 
veteran's situation was pathetic with chronic pain that has 
never been relieved.  The physician noted that surgeons were 
unwilling to operate.  He concluded that the veteran had no 
relief and was currently unemployed, emotionally distraught, 
and financially strapped.

VA outpatient records show that the veteran followed up in 
March 1997.  He reported a flare up after light gardening.  
The examination showed no specific neurological deficits.  

In January 1998 the veteran complained of falling.  Physical 
examination showed ecchymosis in the hips, the left more than 
the right.  There was pain with palpation, the left greater 
than the right lateral hip.  Range of motion was limited 
secondary to pain.  Deep tendon reflexes of the legs were 2+ 
and motor strength was full in the lower extremity.  Toe 
proprioceptor was normal on the right, but uncertain on the 
left.

In September 1998 the veteran was examined at a VA clinic, 
following an exacerbation.  He reported that he had been 
digging in his yard and experienced severe pain, moving from 
his back over his hips bilaterally, shooting down his left 
leg "like a tingling knife," and occasionally going as far 
as his foot.   Motor examination during Neurology consult 
showed normal tone with 5/5 strength throughout except the 
left lower extremity with 4+/5 dorsi and plantar flexion.  
Reflexes were brisk and 2+ throughout except for the right 
ankle jerk.  Gait indicated a normal pace, but the left leg 
had slight external rotation.  Toe and tandem walking were 
normal.  The veteran had difficulty with heel walking.  The 
examiner was unsure whether this was due to balance or pain.

Consultation with the General Surgery Clinic indicated 
lipomas in the veteran's back.  Physical examination showed a 
tender nodule at approximately L5 to the left of midline.  
The veteran had an antalgic gait with a left foot limp. 

Consultation with Neurosurgery reflected a 9-day history of 
exacerbation of low back pain with radiculopathy.  The 
veteran reported pain, weakness, numbness, and spasms 
bilaterally, on the left more than the right.  He also 
reported stress incontinence and sexual dysfunction.  He 
indicated that pain was relieved by standing and was made 
worse by bending, lifting, and sitting.  Physical examination 
showed the veteran dragged his left foot with ambulation.  He 
had limited flexion.  Extension, lateral and rotation were 
intact, but not full.  There was tenderness to percussion of 
the lumbar vertebrae.  No paraspinous muscle spasm was 
observed.  Lower extremity strength was 5/5, bilaterally, 
except for 4-/5 left lower extremity dorsi and plantar 
flexion.  Deep tendon reflexes were brisk, the left greater 
than the right with 3-beat clonus in the left ankle and spasm 
in the legs, bilaterally.  

The home care provider reported in October 1998 that the 
veteran had such severe pain that he was unable to get out of 
bed without assistance.  The provider ordered a trial TENs 
unit, a lift chair, a floor to ceiling pole, and commode 
bars.

The veteran reported increased numbness in his left leg and 
foot in October 1998.  He indicated increased muscle spasm in 
the back, foot drop, and back pain of 7-8/10.  He stated that 
he was not getting much relief from his pain medication.  He 
was seen in Urgent Care, where he complained of spasms and 
pain in his legs, and low back pain with occasional numbness 
with no other symptoms of paresthesias.  He denied bladder or 
bowel dysfunction.  Neurological examination was normal.  
There was radicular pain, but nothing that surgical 
intervention would help.

The veteran was seen in November 1998.  He had no muscle 
spasm and showed slight improvement in left foot drop.  He 
was ambulating with a cane and dragging his left foot.  A 
September 1998 MRI was interpreted to show degenerative disc 
disease and broad based disc bulge at L4-5; there was no 
neural foraminal narrowing or narrowing in the central canal.  
The MRI was otherwise unremarkable.
Records reflected eight physical therapy visits as of 
November.  Home physical therapy had reportedly improved the 
veteran's back by decreasing acute back pain.

The veteran underwent a VA physical examination in March 
1999.  The medical history was essentially the same as that 
recorded in February 1997.  He reported being in a body cast 
for three months, and stated that he stopped working as a 
painter in early January 1994.  He indicated that he 
frequently missed work due to bronchial asthma, seizure 
disorder, and low back pain.  He indicated that he began 
having severe low back pain in September 1998 while digging 
in his garden.  He stated that his pain had been severe ever 
since.  He had neurosurgery and neurology evaluations and was 
found to not have significant enough disc pathology to 
warrant surgery as shown by three MRIs.  He described the 
pain as located in the middle of the low back (L4-5 level), 
radiating into the left lower extremity up to the foot, 
stating that the pain was constant and made worse by 
prolonged sitting, standing, and walking.  The pain is also 
made worse by cold weather.  He indicated that his pain was 
relieved to some degree by lying down.  He also stated that 
he took Oxycodone and Naprosyn to relieve pain.  The veteran 
claimed weakness in the left lower extremity with numbness 
over the left foot and leg, urinary dribbling on bending 
forward (stress incontinence), and lack of full erection.  He 
reported normal control over his bowel.  The examiner noted 
bronchial asthma, seizure disorder, depression, and obesity 
as other medical problems.  

The examining physician noted in March 1999 that the veteran 
walked into his office dragging his left foot.  He did not 
use any assistive device or brace.  Outside the office, he 
was observed to walk with a fairly good pace.  Inside the 
examiner's office, he walked slow and gave the appearance of 
being in pain.  He was well-dressed, groomed, and oriented.  
He sat comfortably in the chair during the interview and 
moved his upper extremities and head/neck very freely without 
any sign of guarding.  He complained of pain while dressing 
and undressing.  

Physical examination showed over-reaction and complaints of 
pain on all test maneuvers, such as straight leg raising, 
FABER, and hip flexion with knee bent. The veteran resisted 
the test maneuvers.  He was able to stand on the right lower 
extremity alone, but not on his left lower extremity.  Lumbar 
lordosis was normal.  When requested to bend his trunk 
forward, sideways, or backward, the veteran moved his trunk 
only slightly and complained of pain on all motions.  Spine 
extension in prone position was normal.  There was no gross 
motor atrophy in the lower extremities.  Measurement of the 
mid-calf circumference was equal bilaterally.  Deep tendon 
reflexes of the knees and ankles were "++" and normal on 
both sides.  On sensory examination, the veteran complained 
of numbness over the left L4-5 and S1 dermatomes (left foot 
and leg).  Motor examination revealed generalized muscle 
weakness of all muscles of the left lower extremity.  
Shoulder pressure, passive pelvic rotation, over reaction, 
and superficial tenderness were positive for Waddal's non-
organic signs.

The examining physician reviewed a January 1999 MRI, which 
was interpreted to show a mild disc bulge at L4-5 without 
evidence of spinal stenosis or neural foraminal narrowing at 
that level; the remainder of the lumbar spine, thoracic spine 
and inferior cervical spine were interpreted as normal.  The 
diagnosis included notation that the veteran complained of 
severe chronic low back pain that radiates into the left 
lower extremity, but objective examination was negative; 
Waddal's non-organic signs were positive.  MRI of the 
lumbosacral and thoracic spine were negative.  He exhibited 
non-dermatomal, generalized left lower extremity weakness.

The veteran had several outpatient visits for his back after 
March 1999.  In August 1999 he complained of exacerbation of 
his low back pain with left radiculopathy to the foot for 
about 10 days.  He had a history of prolonged sitting in a 
car.  He reported urinary incontinence with bending.  
Physical examination showed the veteran ambulating with a 
cane and dragging his left foot.  He appeared to be in 
discomfort and cried out in pain during straight leg raises 
when his calves were at 5 degrees, bilaterally.  Straight leg 
raising while sitting was negative, bilaterally.  Lower 
extremity strength was 5/5 on the right and 4/5 on the left.  
Patella deep tendon reflexes were 2+ on the right and +1 on 
the left.  No back or leg spasms were observed.  

In March 2000 physical examination of the veteran indicated 
that he dragged his left foot and continued to have lower 
extremity left sided weakness and worsening back pain over 
the last six weeks with significant pain over the last seven 
days with radiculopathy down his left leg to foot with 
persistent foot drop.  It was thought that he had baseline 
left sided weakness secondary to a cerebrovascular accident.  
Physical examination showed diffuse low back tenderness to 
palpation along midline as well as parasternal with muscle 
spasm and diffuse non-dermatomal weakness of the left lower 
extremity with breakaway.  Patellar deep tendon reflexes were 
2+ and straight leg raising was at 15 degrees.  Gait included 
leg dragging.  Sensation to light touch was intact, but 
slightly decreased.  Left lower extremity was diffusely non-
dermatomal.

In May 2000 the veteran sought outpatient treatment, 
complaining of 15 weeks of increased low back pain.  He 
reported two to three mechanical falls within week before 
presenting.   He stated that he was in excruciating pain that 
was centered in the low back.  He also complained of 
worsening numbness in the right lower extremity and 
significant difficulty walking secondary to weakness with and 
without pain.  

The veteran was admitted to a VA Medical Center for pain 
control.  He reported severe urinary incontinence and lower 
extremity weakness.  Pain, prohibiting the veteran from 
walking a greater distance than was required to move to his 
car, was also noted.  A neurological examination showed 
straight leg raising at 10 degrees on the right and 60 
degrees on the left.  Motor, tone, and bulk were within 
normal limits.  Strength was full in the left lower 
extremity.  Examination of the right lower extremity was made 
difficult secondary to lack of effort due to pain. The 
examiner concluded that there were multiple neurological 
symptoms, but the diagnosis was unclear.  A psychological 
component versus neurological symptoms was considered, e.g., 
a conversion disorder.  The examiner concluded that the 
veteran had not had a CVA (cardiovascular accident) 
considering his past medical record.

The veteran underwent another neurosurgery consult and 
reported that he had incapacitating sciatica intermittently.  
He stated that it was so severe that it caused him to fall 
down and also to lose urine.  Physical examination showed 
reduced power in the right extensor hallucis (L5, 3/5) and 
ankle dorsiflexion (4/5); plantar flexion was preserved.  
Examination also showed "recued" sensation in lateral aspect 
of the right foot (S1) and first interspace, and lateral 
aspect of the left leg.  A MRI was interpreted to show 
bulging at L4-5 and L5-S1 discs.  The examiner suspected that 
pain had increased since the veteran's anticonvulsant therapy 
was changed.  The examiner concluded that sciatica was a 
limited part of the problem.  Regarding treatment, the 
examiner concluded that bedrest was essential and surgery was 
unlikely to alleviate pain.  A medical attendant noted after 
the consultation that neurosurgery thought the veteran's 
"symptoms (no neurological impairment) and anatomy did not 
warrant surgical intervention."  

The veteran presented in June 2000, complaining of having 
fallen down some stairs.  In July 2000, he was seen on an 
unrelated matter, but he reported having low back pain.  He 
disclosed that it had improved.  He indicated no further 
decrease of right lower extremity strength.  He was at his 
baseline.  In September, while the veteran presented on an 
unrelated matter, he reported low back pain at 2-2.5/10.  He 
stated that his pain was never at zero, and at its worse, it 
was at 7-8.  He reported that his pain was pretty well 
controlled on his current regimen.  Physical examination 
showed that he walked with a cane and had an ataxic gait.

II.  Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2001).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, VA is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  Where there is a question as to which of two 
evaluations shall be applied, the higher the evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  

The U.S. Court of Appeals for Veterans Claims has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

A review of the record indicates that the veteran's service 
connected chronic low back pain with herniated disc L4-5 is 
appropriately evaluated as 40 percent disabling under Code 
5293.  While the Board finds that there is subjective support 
for the veteran's general characterization of his disability, 
the question of where his disability fits into the rating 
criteria also requires careful consideration of the objective 
medical evidence.  

The low back disability appears to be severe, rather than 
pronounced.  The record does show recurring attacks, the 
latest exacerbation resulting in a 3-day period of 
hospitalization for pain control in May 2000.  The 
predominant aspect of treatment was bedrest along with 
regular pain medication.  The record indicates that 
neurological symptomatology was not clearly attributable to 
the veteran's low back disorder.  He did display some 
neurological symptoms when he was treated in May 2000; 
however, they were too ill defined to diagnose and were 
suspected to be psychological.  In this regard, the Board 
also notes that the May 2000 clinical findings were 
consistent with the March 2000 VA examiner's finding of over 
reacting.  The Board further notes the veteran's history of 
seizures since age 16.  The neurosurgery consultation noted 
that sciatica was only a limited part of the veteran's 
disability and that surgical intervention was not warranted.  

The veteran's strength has consistently remained good and 
there have been no objective findings of muscle spasms other 
than those in March 2000.  The veteran has consistently had 
normal tone.  Most recent medical records disclose that the 
veteran described his low back pain as 2-21/2 on a scale of 10 
with 10 being the worse pain.  He reported that his pain is 
well controlled on his current pain medication regimen.  
Based on the total disability picture, the Board concludes 
that the veteran's disability is severe, not pronounced.  The 
Board has considered the veteran's functional impairment and 
in this regard, notes the use of a cane, antalgic and/or 
ataxic gait with a left foot limp, severe pain, and weakness.  
The weakness has been determined to be constant; however, it 
is only slight.  The incoordination shown by the veteran's 
altered gait and limp appear no greater than moderate in 
light of the VA examiner's observations of the veteran 
walking at a fairly good pace outside the office.  The Board 
finds the extent of functional impairment is slight to 
moderate and, as such, is consistent with a 40 percent 
disability rating.

The veteran does not meet the percentage criteria for a total 
disability rating.  The Board has reviewed the veteran's 
impairment from his service connected chronic low back pain 
with herniated disc L4-5 to determine whether it is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15.  The Board finds that it is not 
sufficient.  In this regard, the Board notes that pain is 
currently well controlled with medication and exacerbations 
are very infrequent, the veteran was able to sit comfortably 
for the duration of the latest VA examination, and he is able 
to ambulate with the assistance of a cane.  His overall 
disability picture does not render it impossible for the 
average person to follow substantially gainful employment.  

The May 2000 hospitalization is the only admission of record 
for treatment of low back pain.  The record does not 
demonstrate evidence of marked interference with employment.  
Accordingly, the Board finds that extraschedular 
consideration is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim of entitlement to an increased evaluation of chronic 
low back pain with herniated disc L4-5 and individual 
unemployability, the benefit of the doubt doctrine is not for 
application, and the veteran's claim must be denied.  


ORDER

Entitlement to an increased evaluation for chronic low back 
pain with herniated disc L4-5, in excess of 40 percent is 
denied.

Entitlement to TDIU is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

